PER CURIAM.
The reasons given and the conclusions reached in the opinion of the Board of Tax Appeals1 are, in our opinion, correct. Petitioner’s contention that the Board abused its discretion in denying his motion for a rehearing is without merit.2 We therefore affirm its decision and approve its order.

 Chimchirian v. Commissioner of Internal Revenue, 42 B.T.A. 1437.


 Bankers’ Pocahontas Coal Co. v. Burnet, 287 U.S. 308, 313, 53 S.Ct. 150, 77 L.Ed. 325; Commissioner of Internal Revenue v. Sussman, 2 Cir., 102 F.2d 919, 923. Cf. Roerich v. Helvering, 73 App.D.C. 13, 15, 115 F.2d 39, 41.